DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that fall under the organizing human activity (fundamental economic transaction) category. Namely, claim 1 recites limitations of transmitting, receiving, and changing the user interface as part of a financial transaction as it relates to exchanges of cards.  This is merely routine data gathering and data processing of card information, such as can be applied to a transaction.  Modifying a model or a display is merely post solution activity. 
This judicial exception is not integrated into a practical application because there is no additional elements recited.  Limitations drawn to generic computer elements such as a server or device are merely generic computer elements performing routine computer functions of sending/ receiving data and result in no more than mere instructions to applying the exception using generic computer components.  The independent claims 1 and 7 as a whole merely describe how to apply the concept of making resources of a card available (financial transaction) available and as a whole nothing in the clam adds an inventive concept to the abstract idea.  The dependent claims are rejected at least based on their dependency, and thus claims 1-11 are rejected under 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US 20200327534).
Swanson et al. teaches the recited limitations, abstract+ and FIG. 2A+ wherein a checkout page is displayed, exchange information is identified such as the amount to be purchased of the gift card, and it is obvious to one of ordinary skill in the art that the purchase of the gift cads such as via servers 145+ receive the transmitted information.  FIG. 2E+ is interpreted to show the information received from the server deice that is displayed on the user interface including a gift card account number and PIN number that are associated with the value of the card.  The page is modified and the transaction is completed (FIG. 2F+).  Though silent to “document object models” the Examiner has interpreted that the limitations of changing the user interface/ display/ pages of the prior art is functionally equivalent, and that the programming of such reads on a document model, wherein it would have been obvious to change as recited based on the ability to perform a transaction using a purchased card to provide the expected results of credits/ earnings.  
Re claim 2, the second exchange is interpreted as the purchases transaction and the first exchange is interpreted as the card purchase itself (paragraph [0055]+ teaches the buying of the gift card itself).  
Re claim 3, as user interfaces and fields are shown in FIG. 2+ and known in the art, their use is an obvious expedient for completing an exchange for providing known input means.
Re claim 4, FIG. 2+ shows that the amount can be equal to or greater.
Re claim 5,  a discount is known for purchasing cards, and a reward is shown (FIG. 2+).
Re claim 6, the limitations have been discussed above via the purchase of the card and use of database/ server.
Re claims 7- 11, the limitations have been discussed above wherein though silent to specifically recite browser extensions and inserting code, the Examiner notes that as the webpages are changed to reflect the purchase of the gift cards and the application of them to the current transaction, it would have been obvious to  modify/ change code and browser extensions the display, to reflect the exchanges, in order to display the relevant transaction information.  

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (US 20180012206).
Sood et al. teaches the claim 1 and 7 limitations via the abstract+ and FIG. 1+ wherein the web page has entities associated with it such as the secondary market and the checkout merchant.  The secondary market allows for the purchase of gifts and resources associated therein, and the gift card information is used as the modification of the web page (FIG. 5A+).  Though silent to browser extensions, the Examiner nots that the software/ coding of the system is interpreted to obviate browsers extensions as programming/ software to facilitate the purchase transaction to be performed using a gift card purchased for a portion thereof, via the secondary market.  
Re claim 2, paragraph [0019]+ teaches the use of servers.  The exchanges can be interpreted as the purchase of the card and the completion of the actual transaction.  
Re claim 3, FIG. 5A+ shows credentials inserted in the fields to complete the exchange.  It would have been obvious to have similar fields for purchasing the card as per FIG. 3+.
Re claim 4, paragraph [0038]+ teaches applying at least a portion of a balance of the gift card and remaining balances after the processing.
Re claim 5, paragraph [0003]+ teaches a discount.
Re claim 6, paragraph [0037]+ teaches the completion of a transaction where it is understood that processing occurs and thus a backend deice is an obvious expedient for perform a transaction.
Re claims 7-11, the limtaitosn have been discussed above though silent to specifically recite browser extensions and inserting code, the Examiner notes that as the webpages are changed to reflect the purchase of the gift cards and the application of them to the current transaction, it would have been obvious to  modify/ change code and browser extensions the display, to reflect the exchanges, in order to display the relevant transaction information.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887